              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION


 CLOVIS REED                                §                       PLAINTIFF
                                            §
                                            §
                                            §
                                            §
 v.                                         §   Civil No. 1:18cv169-HSO-RHW
                                            §
                                            §
                                            §
                                            §
 CITY OF DIAMONDHEAD, et al.                §                   DEFENDANTS


                              FINAL JUDGMENT

      Having come on for consideration on Plaintiff Clovis Reed’s Motion [23] for

Voluntary Dismissal, and in accord with the Order entered herewith,

      IT IS, THEREFORE, ORDERED AND ADJUDGED, that this civil action

is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 26th day of March, 2019.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
